DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Wight on 6/22/2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 5 has been amended as follows:
	5. The infusion set according to claim [[8]]3, wherein the dulled surface includes 75% of a length of the bevel face.
Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an infusion set, comprising: a needle hub; an extension leg in fluid communication with the needle hub; and a Huber-type needle in 
The closest prior art for an infusion set is Raines (US 4,627,843) including 
a needle hub (structure formed by elements 17 and 22); an extension leg 15 in fluid communication with the needle hub; and a Huber-type needle 11 in fluid communication with the needle hub and the extension leg, the Huber-type needle comprising: a hollow cannula 11 including a substantially straight proximal portion (see “p” in figure 2 below) and a bent distal portion (see “d” in figure 2 below) , the bent distal portion defining a bevel face (see “df” in figure 2 below), the bevel face including a distal opening (although not shown in figure, one will construe to have opening in order to inject fluid) of the cannula, the bevel face (see “df” in figure 2 below) defining an open angle (an angle between “df” and line parallel to “p” in figure 2 below is at least one degree. This angle is construed as open angle) of at least about one degree with respect to a line parallel to a longitudinal axis of the proximal portion of the cannula wherein a proximal most portion of the bevel face is laterally offset from the proximal portion of the cannula (see figure 2 below where “df” is laterally offset with respect to “p” in figure 2 below) by an offset distance but is silent regarding the specifics of the offset distance of no more than 0.010 inch. Furthermore, applicant’s disclosure discloses in paragraphs 0019-0022 of the original disclosure that the offset distance of no more than 0.010 inch is critical for minimizing the footprint or profile of the needle and furthermore have a 

    PNG
    media_image1.png
    365
    210
    media_image1.png
    Greyscale

Claims 2-8 being dependent on claim 1 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bittner et al. (US 5,515,871) teaches a design of a Huber-type needle including a dull surface
Huber (US 2,717,599) and Huber (US 2,717,600) teaches a design of a Huber-type needle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783